                Case 2:20-cr-00151-RAJ Document 17 Filed 09/18/20 Page 1 of 2



 1                                                                 The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,
                                                         NO. CR 20-151 RAJ
10                           Plaintiff,
                                                         NOTICE OF APPEARANCE ON BEHALF
11        v.                                             OF DEFENDANT ROSENBERG

12   EPHRAIM ROSENBERG,

13                           Defendant.

14
               PLEASE TAKE NOTICE that the defendant named above, Ephraim Rosenberg, hereby
15
     enters his Notice of Appearance in the above-entitled action, by and through his attorneys of
16
     record, Peter Offenbecher and Skellenger Bender, P.S., and requests that all further pleadings
17
     or papers herein, be served on his counsel at the address set out below.
18
               Dated this 18th day of September, 2020.
19

20
                                                   Peter Offenbecher
21                                                 SKELLENGER BENDER, P.S.
                                                   1301 Fifth Avenue, Suite 3401
22                                                 Seattle, WA 98101
                                                   poffenbecher@skellengerbender.com
23                                                 Attorneys for Ephraim Rosenberg


      NOTICE OF APPEARANCE ON BEHALF OF
      DEFENDANT ROSENBERG – 1
                                                                            1301 - Fifth Avenue, Suite 3401
                                                                            Seattle, Washington 98101-2605
                                                                                     (206) 623-6501
     3183112
                Case 2:20-cr-00151-RAJ Document 17 Filed 09/18/20 Page 2 of 2



 1                                   CERTIFICATE OF SERVICE

 2             I, Jule Freeman, certify that on September 18, 2020, I electronically filed the Notice

 3   of Appearance on Behalf of Defendant Rosenberg with the Clerk of the Court using the

 4   CM/ECF system, which will send notification of such filing to all attorneys of record.

 5             DATED this 18th day of September, 2020.

 6
                                                    Jule Freeman
 7                                                  SKELLENGER BENDER, P.S.
                                                    Case Analyst
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF APPEARANCE ON BEHALF OF
      DEFENDANT ROSENBERG – 2
                                                                            1301 - Fifth Avenue, Suite 3401
                                                                            Seattle, Washington 98101-2605
                                                                                     (206) 623-6501
     3183112
